Exhibit 10(gggg)

 

LOGO [g89287img001.jpg]

 

ACCESS WORLDWIDE COMMUNICATIONS, INC.

4950 COMMUNICATION AVENUE

Suite 300

Boca Raton, Florida 33431

 

February 9, 2005

 

Mr. Alfonso S. Yuchengco

 

Re:    Consulting Agreement

 

Dear Mr. Yuchengco:

 

This letter of agreement (“Letter Agreement”) replaces the agreement dated
October 11, 2004 and confirms the arrangements, terms and conditions whereby you
(hereinafter referred to as the “Consultant”), from March 1, 2005, through
February 29, 2008, will serve as a non-exclusive consultant and advisor to
Access Worldwide Communications, Inc., a Delaware corporation (the “Company”).

 

1. Consulting Services. The Consultant shall, during the Term hereof, serve as a
consultant to the Company regarding all matters and activities the Company is
performing in the Philippines, reporting directly to the Chairman and CEO of the
Company. In connection with the foregoing, it is specifically understood and
agreed that simultaneously with his undertakings for the Company hereunder, the
Consultant may be performing other services for other clients and otherwise
undertaking other business opportunities, provided that the same shall at no
time result in a conflict of interest with respect to the Company.

 

2. Consulting Fee. As compensation, the Company shall pay to the Consultant a
monthly fee of five thousand US dollars ($5,000.00) payable on a monthly basis
during the Term hereof.

 



--------------------------------------------------------------------------------

3. Options. In addition to the Consulting Fee, the Company will make a one time
issuance to Consultant of 50,000 stock options. The stock options will be priced
at market, pursuant to the Company’s 1997 stock option plan as amended from time
to time.

 

4. Business Procurement Fee. During the Term hereof, in addition to the
consulting services described in section 1, above, Consultant may, at
Consultant’s option, engage in efforts to effectuate sales of the Company’s
services and/or products to third parties. For any sales of the Company’s
services and/or products during the Term hereof for which Consultant is the sole
and direct procuring cause (“Qualifying Sales”), Consultant shall receive a
commission (“Commission”) of five percent (5%) of the Sales Revenue from
production for year one, three percent (3%) for year two, one percent (1%) for
year three, and a residual of 0.5% for the duration of each Qualifying Sale.
Notwithstanding the foregoing, no Commissions shall continue beyond three (3)
years from the termination of this Agreement. As used herein, the term “Sales
Revenue” shall mean actual net revenue collected and received by the Company as
net revenue (rather than as cost reimbursement, pass-through costs, advances,
grants, deposits, etc.) and as full payment directly from Qualifying Sales.
Commissions on Sales Revenue shall be paid within thirty (30) days after the
Company’s receipt of said Sales Revenue, and shall at all times be subject to
chargebacks and offsets.

 

5. Term and Termination.

 

5.1 Term. The term of this Letter Agreement shall commence on March 1, 2005, and
shall continue through February 29, 2008 (the “Term”) After the Term, this
Agreement shall automatically renew on a month to month basis, unless either
Party gives the other Party thirty (30) days advance written notice of its
intention to terminate.

 

5.2 Termination. In the event that either Party materially breaches the terms
and conditions of this Agreement, and such material breach has not been cured by
the defaulting Party within ten (10) days after receipt of written notice
specifying such material breach from the non-defaulting Party, the
non-defaulting Party may either withhold its performance or terminate this
Agreement at any time upon written notice, and/or seek any right or remedy
available to it under law or in equity. Such termination shall not constitute a
waiver by the terminating Party of any right to damages, injunctive relief, or
other remedies. In the event of termination, Company will compensate Consultant
pro-rata for work already performed and furnished as agreed upon. Moreover, in
the case where Company has pre-paid for work to be performed, Consultant shall
return the pro-rata portion of pre-paid charges to Company no later than thirty
(30) days after the effective date of termination. Notwithstanding the
foregoing, either Party may terminate this Agreement with sixty (60) days
advanced written notice.

 

2



--------------------------------------------------------------------------------

6. Confidential Information.

 

6.1 (a) The Consultant shall, during the Consultant’s engagement with the
Company and at all times thereafter, treat all confidential material (as
hereinafter defined) of the Company or any of the Company’s subsidiaries,
affiliates or parent entities (the Company and the Company’s subsidiaries,
affiliates and parent entities being hereinafter collectively referred to as the
“Company Group”) confidentially. The Consultant shall not, without the prior
written consent of the CEO, disclose such confidential material, directly or
indirectly, to any party, who at the time of such disclosure is not a Consultant
or agent of any member of the Company Group. The Consultant agrees that all
confidential material, together with all notes and records of the Consultant
relating thereto, and all copies or facsimiles thereof in possession of the
Consultant (whether made by the foregoing or other means) are the exclusive
property of the Company.

 

(b) For the purposes hereof, the term “confidential material” shall mean all
information in any way concerning the activities, business or affairs of any
member of the Company Group or any of the customers of any member of the Company
Group, including, without limitation, information concerning trade secrets,
together with all sales and financial information concerning any member of the
Company Group and any and all information concerning projects in research and
development or marketing plans for any products or projects of the Company
Group, and all information concerning the practices and customers of any member
of the Company Group; provided however, that the term “confidential material”
shall not include information which becomes generally available to the public
other than as a result of a disclosure by the Consultant.

 

6.2 Promptly upon the request of the Company, the Consultant shall deliver to
the Company all confidential material relating to any member of the Company
Group in the possession of the Consultant without retaining a copy thereof.

 

7. Independent Contractor. The Consultant shall at all times during the Term
hereof be an independent contractor of the Company. Nothing herein shall be
construed to make the Consultant an Employee of the Company.

 

3



--------------------------------------------------------------------------------

8. Notices. Any notice or other communication required or permitted by this
Letter Agreement shall be sufficiently given or sent if delivered personally,
sent by telegram, or mailed by certified or registered mail or overnight
carrier, postage prepaid, addressed as follows:

 

If to the Company:           Access Worldwide Communications, Inc.      4950
Communication Avenue      Suite 300      Boca Raton, Florida 33431     
Attention: Chief Executive Officer If to the Consultant:           Mr. Alfonso
S. Yuchengco

 

or to such other address as may be furnished in writing by either party to the
other. All such notices and communications shall be deemed to have been given as
of the date received if delivered personally, or the date so sent or so
deposited in the United States mails if otherwise given.

 

9. Governing Law. This Letter Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Florida, without giving
effect to the principles of conflict of laws thereof.

 

10. Entire Agreement. This Letter Agreement constitutes the entire agreement
between the parties and may be amended only in writing executed by the parties
hereto affected by such amendment.

 

11. No Waiver. The failure by either party to insist upon strict compliance with
any of the terms, covenants or conditions hereof shall not be deemed a waiver of
such terms, covenants or conditions nor shall any waiver or relinquishment of
any right or power hereunder at any one time or more times be deemed a waiver or
relinquishment of such right or power at any other time or times.

 

4



--------------------------------------------------------------------------------

If the above terms conform with your understanding, kindly execute this letter
in the appropriate space below, whereupon this shall serve as a binding
agreement between us.

 

Very truly yours, ACCESS WORLDWIDE COMMUNICATIONS, INC. By:   /s/    SHAWKAT
RASLAN             Shawkat Raslan     Chairman and Chief Executive Officer

AGREED AND ACCEPTED AS OF THE
DAY AND YEAR FIRST WRITTEN ABOVE /s/    ALFONSO S. YUCHENGCO         Alfonso S.
Yuchengco

 

5